                 Case: 4:95-cr-00438-SO Doc #: 114 Filed: 05/07/19 1 of 1. PageID #: 11

AO 247(Rev. 03/19) Order Regarding Motion for Sentence Reduction Pursuant to 18 U.S.C. § 3582(c)(2)           Page 1 of2(Page 2 Not for Public Disclosure)


                                      United States District Court
                                                                        for the

                                                           Northern District of Ohio


                    United States of America                                                  FIRST STEP ACT OF 2018

                    CHARLES CRENSHAW
                                                                               Case No: ^^95-CR-438
                                                                                USMNo: 15412-004
Date of Original Judgment:                            12/04/1996

Date of Previous Amended Judgment:                                             Lori Riga
(Use Dale ofLast Amended Judgment ifAny)                                        Defendant's Attorney


                  ORDER REGARDING MOTION FOR SENTENCE REDUCTION
                                           PURSUANT TO 18 U.S.C.§ 3582(c)(2)

          Upon motion of [T] the defendant □ the Director of the Bureau of Prisons □ the court under 18 U.S.C.
§ 3582(c)(2) for a reduction in the term of imprisonment imposed based on a guideline sentencing range that has
subsequently been lowered and made retroactive by the United States Sentencing Commission pursuant to 28 U.S.C.
§ 994(u), and having considered such motion, and taking into account the policy statement set forth at USSG §181.10
and the sentencing factors set forth in 18 U.S.C. § 3553(a), to the extent that they are applicable,
IT IS ORDERED that the motion is:
          [ZIdENIED. SgRANTED and the defendant's previously imposed sentence of imprisonment (as reflected h
the last judgment issued) of      360 months,                           months IS reduced to            281 months,                               .
                                  with 8 years supervised release                                       with 6 years supervised release and
                                                                                                        credit for time served.

                            (See Page 2for additional parts. Complete Parts I and II ofPage 2 when motion is granted)




Except as otherwise provided, all provisions of the judgment dated                          12/04/1996            shall remain in effect.
IT IS SO ORDERED.


Order Date:          S/ "^ / "Z-                                                                                                         /
                                                                                                        Judge s signature


Effective Date:                                                        SOLOMON OLIVER, JR., UNITED STATES DISTRICT JUDGE
                     (if different from order date)                                                   Printed name and title
